      Case 1:16-cr-00205-DLC Document 49 Filed 02/17/21 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           S1 16cr0205 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 MARQUIS SOUTHWELL,                      :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A conference on the violation of supervised release is

scheduled to occur on March 12, 2021 at 12 p.m.        The defendant

is incarcerated.   Due to the COVID-19 pandemic, the defendant

may have the option of appearing in court or through a

videoconference.   If, due to the increase in demand for

videoconference proceedings, a videoconference is not available

it may be possible to arrange for a telephone conference.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by February 25, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:16-cr-00205-DLC Document 49 Filed 02/17/21 Page 2 of 2
     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:      New York, New York
            February 17, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       2
